 1   GEORGE T. GOST, ESQ/ /BAR #166475
     HEMAR, ROUSSO & HEALD, LLP
 2   15910 Ventura Boulevard
     12th Floor
 3   Encino, CA 91436
     (818) 501-3800 telephone
 4   (818) 501-2985 facsimile
     ggost@hrhlaw.com
 5
     Attorneys for Plaintiff
 6   FIRST MIDWEST EQUIPMENT FINANCIAL CO.

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
     FIRST MIDWEST EQUIPMENT                           Case No: 1:18-mc-00017-AWI-SAB
10
     FINANCIAL CO. f/k/a NATIONAL
11   MACHINE TOOL FINANCIAL                            ORDER GRANTING REQUEST FOR
     CORPORATION,                                      SERVICE OF PROCESS BY REGISTERED
12                                                     PROCESS SERVER
                            Plaintiff,
13                                                     (ECF No. 35)
14            vs.

15   AERO TRANSPORT, INC., et al.

16                          Defendants.
17            Pursuant to the Request of Plaintiff, First Midwest Equipment Financial Co. F/K/A
18
     National Machine Tool Financial Corporation and the Rules 4.1(a) and 69 of the Federal Rules
19
     of Civil Procedure Win Win-Alssi, Inc. who employs persons at least 18 years of age, of suitable
20
     discretion and not a party to the within action, is authorized and appointed to serve the writs in
21
22   the above case. The U.S. Marshals Office will remain the levying officer.

23
24   IT IS SO ORDERED.
25
     Dated:     April 24, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28
                                                       1
